Exhibit COMMERCIAL LEASE AGREEMENT THIS COMMERCIAL LEASE AGREEMENT (hereinafter called the "Lease") is madethis 26 day of October, 2009 by and between POLARIS LOWER NAZ DEVELOPMENT, LLC, a Pennsylvania limited liability company, which has as its address 7562 Penn Drive, Suite 100, Allentown, Pennsylvania 18106, or its assignee or nominee (the "Lessor") AND EMBASSY BANK FOR THE LEHIGH VALLEY, a Pennsylvania financial institution, which has as its address 100 Gateway Drive, Suite 100, Bethlehem, Pennsylvania 18017 (the "Lessee"). WITNESSETH: WHEREAS, Joseph I Limited Partnership, a Pennsylvania limited partnership (the "Ground Lessor") is the title owner of a certain tract or parcel of land located in Lower Nazareth Township, Northampton County, Pennsylvania, as more particularly described in Exhibit "A" attached hereto and made a part hereof (the “Ground Lease Premises”); and WHEREAS, Ground Lessor has leased to Assignor and Assignor has leased from Ground Lessor the Ground Lease Premises pursuant to a certain “Shopping Center Lease” dated March 13, 2009, as assigned to and assumed by Lessor (collectively, the “Ground Lease”).The Ground Lease is attached hereto as Exhibit “B” and incorporated herein by reference; and WHEREAS, Lessee has assigned to Lessor, and Lessor assumed, all of Lessee’s rights and obligations as Tenant under the Ground Lease by an Assignment, Assumption and Modification of Ground Lease dated October _26_, 2009 (the “Assignment”); and WHEREAS, Lessee has requested that Lessor construct on the Ground Lease Premises a bank building in accordance with the Tenant’s Plans as described in the Ground Lease; which improved Ground Lease Premises the Lessee will then lease from Lessor. NOW, THEREFORE, the parties hereto, in consideration of the covenants and agreements herein, and intending to be legally bound hereby, agree as follows: 1. IMPROVED LEASE PREMISES.Subject to the terms and conditions of this Lease, Lessor hereby leases to Lessee and Lessee hereby leases from Lessor the Ground Lease Premises, together with the improvements to be constructed thereon (collectively, the “Improved Lease Premises”) as provided herein.Lessor will complete the improvements to the Ground Lease Premises in accordance with the Work Letter attached hereto as Exhibit “C” and incorporated herein.Lessee agrees to the terms and conditions set forth on Exhibit “C” hereto.Lessee acknowledges and agrees that this Lease shall be in all respects subject to the terms and conditions of the Ground Lease, provided however that in no event shall the Lessee hereunder be entitled to exercise any right of first refusal granted in the Ground Lease unless expressly assigned by Lessor to Lessee. 1 2.
